Citation Nr: 1748779	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for hypertension, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left leg disorder, to include the left thigh, knee, and foot. 

5.  Entitlement to service connection for a right leg disorder, to include the right thigh, knee, and foot. 

6.  Entitlement to service connection for a vision disorder, to include as secondary to hypertension.

7.  Entitlement to service connection for right ear hearing loss.

8.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1969 and from December 1990 to June 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a Notice of Disagreement in August 2011.  The RO issued a Statement of the Case (SOC) in December 2012.  In January 2013, the Veteran perfected a timely appeal of these issues.

In September 2014, the Board remanded this appeal for the Veteran to be scheduled for his requested Board hearing.  In December 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the claims file.  

Subsequently, in October 2015, the Board remanded the issues on appeal for further development.  An August 2016 rating decision granted entitlement to service connection for a heart murmur; accordingly, this issue is no longer before the Board.  A December 2016 supplemental SOC continued the denial of the remaining issues.

The Board notes that additional evidence received from the Veteran was uploaded to his electronic file following the issuance of the December 2016 supplemental SOC.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of additional evidence in a December 2016 written statement.  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

The issues of entitlement to service connection for eye conditions and right ear hearing loss and entitlement to an increased rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied service connection for hypertension.

2.  The evidence received subsequent to the January 2002 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension. 

3.  The Veteran's current bilateral shoulder conditions are not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.

4.  The Veteran's current bilateral leg conditions, to include hips, thighs, and feet, are not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1.  The RO's January 2002 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been added to the record since the January 2002 rating decision; thus, the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

3.  The criteria for service connection for bilateral shoulder conditions are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for bilateral leg conditions are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met by way of an April 2011 letter to the Veteran, sent prior to the issuance of the rating decision on appeal.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Specifically, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA treatment records have also been obtained, as well as VA examination reports.  Private treatment records and lay statements of the Veteran and his family are also associated with the record.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claims.

II.  New and Material Evidence

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for hypertension.

The RO denied the Veteran's petition to reopen his claim for service connection for hypertension in the August 2011 rating decision at issue, determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underlying claims for service connection and adjudicate them on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, and what the RO determined in this regard is irrelevant.  Butler, 9 Vet. App. at 171; see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

In a May 2001 rating decision, the RO denied service connection for hypertension on the grounds that the condition pre-existed his December 1990 to June 1991 period of service and lack of aggravation due to service.  A January 2002 rating decision continued the denial.  The Veteran submitted a notice of disagreement in December 2002 and a SOC was issued in July 2003.  Subsequently, in November 2003, the Veteran submitted an untimely VA Form 9.  The RO notified the Veteran in a November 2003 letter that his appeal was untimely; he was further notified that this decision was appealable.  No further communication was received from the Veteran until a request to re-open the claim in May 2009.  Thus, the January 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (2014).  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Relevant evidence of record at the time of the January 2002 rating decision included the Veteran's service treatment and personnel records for the period of December 1990 to June 1991; Army National Guard medical records from November 1980 and June 1986; treatment records from VA Medical Center (VAMC) Murfreesboro dated November 1998 to May 2001; and notice from VA Clinic Chattanooga indicating no treatment records were available.

Relevant additional evidence received since the January 2002 rating decision includes updated VA treatment records; additional lay statements from the Veteran and family members; service treatment reports from November 1980 to November 1991; the Veteran's Supplemental Claim for Compensation received on September 9, 2010; Statement in Support of Claim, received on October 8, 2010; Gulf War Worksheet received on January 5, 2011; Veteran's Application for Compensation and/or Pension received January 5, 2011; a letter from VA Tennessee Valley HCS dated August 23, 2010; Report of Contact with Veteran dated January 11, 2011; and VA examination reports dated November 2016.

This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).  However, the Board finds that the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.  

The Veteran's claim was previously denied because his hypertension was found to pre-exist his December 1990 to June 1991 period of service.  The evidence received since the January 2002 rating decision does not raise a reasonable possibility of substantiating the claim and does not relate to an unestablished fact necessary to substantiate the claim, as none of the new evidence received shows that the Veteran's hypertension permanently worsened as a result of active military service.  See Evans, 9 Vet. App. at 284 (holding that the newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance).  

His hypertension was found to be poorly controlled in December 1990.  Upon separation, an April 1991 examination found the Veteran's heart and vascular system to be normal.  His blood pressure was measured at 118/78.  VA treatment records reflect blood pressure measured at 136/73 in February 2016, with findings of a cardiac study showing normal ventricular systolic function on the left and right. 

The new evidence is cumulative and redundant of evidence previously considered by the AOJ, which reflected that the Veteran's hypertension pre-existed and was not aggravated by his service.  Accordingly, the Board finds no new and material evidence to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108.  Inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Arthritis is designated as a chronic disease for presumptive service connection purposes.  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (where the condition is simple, for example, a broken leg, but not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Left and right shoulders

The Veteran asserts that his bilateral shoulder conditions developed as the result of his service during the Persian Gulf War; specifically, he contends that his current shoulder conditions are the result of a fall from a truck during service.

As an initial matter, the Board notes that the Veteran has been diagnosed with acromioclavicular joint osteoarthritis and degenerative arthritis of his left and right shoulders, first in July 1999 and later confirmed in the March 2016 VA examination report.  

The Board also finds that the requirement of an in-service incident is met.  STRs are silent as to complaint or treatment for shoulder conditions during service.  However, in the medical history completed by the Veteran upon separation from service in April 1991, he indicated experiencing painful shoulders.  The accompanying physical examination found the shoulders to be normal.  Affording the Veteran the benefit of the doubt, his report of shoulder pain combined with his competent and credible testimony regarding a fall in service fulfills the in-service incident element.
Thus, the inquiry turns to whether a nexus exists between the currently diagnosed arthritis in his shoulders and the in-service incident.  

In this regard, the Board finds that the Veteran is not competent as to the etiology of his shoulder conditions.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain in his neck during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of a shoulder disorder.  See Woehlaert, v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation of conditions such as acromioclavicular joint osteoarthritis and degenerative arthritis involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions regarding etiology.

Instead, the Board finds the objective medical evidence, including the VA examination reports, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the March 2016 VA examiner reviewed the claims file and conducted a physical examination of the Veteran.  Ultimately, he opined that it was less likely than not that the shoulder conditions were incurred in or caused by the described in-service incident.  He found no evidence of the onset of arthritis in service or within a year following service, nor did he note any residuals from a right shoulder injury in service.

An addendum opinion was obtained in November 2016.  A VA examiner noted the Veteran's report of an in-service fall from a water truck, his April 1991 exit report of a painful/trick shoulder, and his presumed in-service activities of lifting and carrying of heavy items.  He further noted normal physical examinations in December 1990 and April 1991.  The examiner opined that the most likely etiology of the Veteran's arthritis is the normal aging process.  In support of this opinion, he cited a medical treatise which stated that advanced age is one of the strongest risk factors associated with osteoarthritis.  Therefore, he concluded that it was less likely than not that the Veteran's current left shoulder condition was caused by or a result of an in-service event or injury.  

Notably, there is no medical evidence of record which provides a positive nexus opinion connecting the conditions on appeal to the Veteran's service.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Accordingly, the most probative evidence of record does not reflect a nexus between any in-service injury or event and the Veteran's current shoulder conditions.

The Board also notes that the Veteran's bilateral shoulder arthritis cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.  The presumption for chronic diseases deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  As described above, there was no diagnosis of arthritis in service.  Additionally, the record does not contain a diagnosis of arthritis within a year of separation or evidence weighing in favor of continuity of symptomatology.  While the Veteran reported painful shoulders upon separation in April 1991, an accompanying medical examination found them to be normal.  Imaging of the right shoulder in March 1992 resulted in a negative impression.  It was not until July 1999 that arthritis was diagnosed.  To the extent the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the evidence of record.  Accordingly, service connection is not warranted on a presumptive basis.

Finally, the Board notes that all reported symptoms related to the Veteran's shoulders have been attributed to known clinical illnesses.  Thus, entitlement for Persian Gulf War  disabilities due to undiagnosed illness or medically unexplained chronic multisymptom illnesses is not warranted.  38 C.F.R. § 3.317 (2016).

Based upon the evidence of record, the Board concludes that entitlement to service connection for bilateral shoulder conditions cannot be granted.  The competent, probative evidence does not reflect a nexus between the claimed in-service incidents and the Veteran's currently diagnosed bilateral shoulder arthritis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Left and right leg conditions, to include thighs, knees, and feet

The Veteran asserts that his bilateral leg conditions developed as the result of his service during the Persian Gulf War; specifically, he contends that they are the result of a fall from a truck during service and carrying heavy items.
As an initial matter, the Board notes that the Veteran has been diagnosed with various leg conditions during the relevant period.  A VA treatment record dated in April 2011 diagnosed the Veteran with a muscle strain of his left calf.  A VA treatment record dated in September 2011 documented the Veteran's complaints of bilateral leg pain and locking.  A February 2013 VA treatment record diagnosed the Veteran with right knee osteoarthritis.  In June 2013, the diagnosis for the right knee was modified to chondromalacia patellae-like symptoms and underlying osteoarthritis and medial meniscal tear.  In December 2015, he sustained a fracture of his left tibia and fibula while off-loading a recreational vehicle.  Upon VA examination in March 2016, the diagnoses were degenerative arthritis of the bilateral feet, hips, and knees, bilateral calcaneal spurs, right side hallux valgus, right meniscus tear, and left tibia and fibula fracture.

The Board also finds that the requirement of an in-service incident is met.  STRs document a swollen and painful right knee in January 1991.  The Veteran also checked the boxes to indicate foot trouble and trick/locked knee on his April 1991 Report of Medical History upon separation.  Additionally, at his Board hearing, the Veteran testified to injuring his legs when he fell from a water truck during his second period of active duty while serving in Southwest Asia during the Persian Gulf War.  The Veteran also testified to carrying heavy water and food during his service in Southwest Asia.  His personnel records confirm his service in Southwest Asia, and the Veteran submitted photographs of himself with water tanks.  

Thus, the inquiry turns to whether a nexus exists between the currently diagnosed arthritis in his shoulders and the in-service incident.  

In this regard, the Board finds that the Veteran is not competent as to the etiology of his leg conditions.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain in his legs during and after service.  See Layno, 6 Vet. App. at 469; see Washington, 19 Vet. App. at 368.  However, he is not competent to opine on the complex medical question of etiology of a leg disorder.  See Woehlaert, 21 Vet. App. 456; Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d at 1377.  The question of causation of conditions such as degenerative arthritis involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions regarding etiology.

Instead, the Board finds the objective medical evidence, including the VA examination reports, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri, 4 Vet. App. at 470-71.  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.

Here, the March 2016 VA examiner reviewed the claims file and conducted a physical examination of the Veteran.  He found no evidence of the onset of arthritis in service or within a year following service.  His review of STRs and available medical records proximal to service did not reveal foot or hip complaints or another nexus for service connection.  Additionally, he found no chronicity of any knee conditions.  Ultimately, he opined that it was less likely than not that the leg conditions were incurred in or caused by the claimed in-service incidents.  

Notably, there is no medical evidence of record which provides a positive nexus opinion connecting the conditions on appeal to the Veteran's service.  Absent countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin, 1 Vet. App. at 175 (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Accordingly, the most probative evidence of record does not reflect a nexus between any in-service injury or event and the Veteran's current leg conditions.

The Board also notes that the Veteran's arthritis of the feet, hips, and knees cannot be service connected on a presumptive basis as a chronic disease.  38 C.F.R. 
§§ 3.307, 3.309.  The presumption for chronic diseases deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) a chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  As described above, there was no diagnosis of arthritis in service.  Additionally, the record does not contain a diagnosis of arthritis within a year of separation or evidence weighing in favor of continuity of symptomatology.  While the Veteran reported foot trouble and trick/locked knee upon separation in April 1991, an accompanying medical examination found them to be normal.  It was not until February 2013 that right knee arthritis was first diagnosed.  To the extent the Veteran has implied entitlement due to a chronic disease, such a contention would be inconsistent with the evidence of record.  Accordingly, service connection is not warranted on a presumptive basis.

Finally, the Board notes that all reported symptoms related to the Veteran's legs have been attributed to known clinical illnesses.  Thus, entitlement for Persian Gulf War disabilities due to undiagnosed illness or medically unexplained chronic multisymptom illnesses is not warranted.  38 C.F.R. § 3.317.

Based upon the evidence of record, the Board concludes that entitlement to service connection for bilateral leg conditions, to include the feet, thighs, and knees, cannot be granted.  The competent, probative evidence does not reflect a nexus between the claimed in-service incidents and the Veteran's currently diagnosed bilateral leg conditions.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

New and material evidence has not been received to reopen the claim for service connection for hypertension, and the appeal is denied.

Entitlement to service connection for a left shoulder condition is denied.

Entitlement to service connection for a right shoulder condition is denied.

Entitlement to service connection for a left leg condition, to include the left thigh, knee, and foot, is denied.

Entitlement to service connection for a right leg condition, to include the right thigh, knee, and foot, is denied.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Service connection for an eye condition

The Veteran was afforded a VA examination to address his vision claim in February 2016, at which time the examiner stated, "There is no in-service event or disorder that is related to either of [the Veteran's] eye conditions."

In November 2016, the examiner was asked to provide an addendum opinion addressing the Veteran's military service in Southwest Asia during the Persian Gulf War and his presumed exposure to environmental factors, such as sand, flies, and wind storms, as well as the Veteran's lay statements regarding the progression of the floaters.  The examiner stated, "Upon record review, there is no in-service event or disorder that is related to either of [the Veteran's] eye conditions."

The opinions regarding the eye disorder are incomplete, because the VA examiner was directed to tailor the substance of the opinion to address the Veteran's presumed exposure to environmental factors in Southwest Asia and his lay testimony regarding his in-service experiences and progression of his condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   Moreover, the examiner did not provide a rationale in support of his etiology opinions.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

For these reasons, the Board requires further medical guidance from a VA professional regarding the etiology of the existing eye conditions.  On remand, a thorough medical opinion must be obtained that contains a complete rationale including consideration of the lay evidence and discussion of the possible relationship between the presumed exposure to environmental factors, such as sand, flies, and wind storms, during his service in the Persian Gulf and the current eye diagnoses.

Service connection for right ear hearing loss

The Veteran is currently service-connected for his left ear hearing loss.  He alleges that service-connection for his right ear hearing loss is also warranted.  STRs contain a notation that he may be a hearing aid candidate based on the hearing exams performed while on active duty.  The Veteran had documented high frequency hearing loss during a December 1990 audiogram at the time of entry in to his second period of service.  Thus, his right ear hearing loss was categorized as pre-existing in the October 2015 remand.

A VA examination was conducted in March 2016.   The examiner opined that there was no nexus between the Veteran's military noise exposure and a permanent noise injury affecting hearing sensitivity.  He concluded that the Veteran's current right ear hearing loss was less likely than not aggravated by his 1990-1991 active duty military noise exposure.

However, the examiner did not provide an opinion as to whether the Veteran's right ear hearing loss had any relation to his service-connected left ear hearing loss.  As the Veteran has alleged a secondary theory of entitlement, remand is necessary to obtain an addendum opinion addressing whether the Veteran's right ear hearing loss is due to or aggravated by his left ear hearing loss.   

Increased rating for left ear hearing loss

The Veteran's increased rating claim for left ear hearing loss is inextricably intertwined with the claim of entitlement to service connection for right ear hearing loss, as the rating for the  service connected left ear hearing loss is dependent, in part, on the right ear hearing loss rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board will remand the issue of entitlement to an initial compensable rating for left ear hearing loss at this time.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated him for his eye conditions and bilateral hearing loss that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), forward the entire claims file to a medical professional of appropriate expertise for the purpose of obtaining an addendum opinion regarding the etiology of the Veteran's currently diagnosed eye conditions.  A new examination is not required, unless it is deemed necessary by the examiner. The contents of the electronic claim files, to include a copy of this Remand, are to be made available to the designated examiner for review.  

The examiner is asked to review all pertinent records and evidence associated with the claims file, including lay statements and medical evidence proffered by the Veteran, and to offer comments and an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's current eyes diagnoses are etiologically related to his service, to include his military service in Southwest Asia during the Persian Gulf War and his presumed exposure to environmental factors, such as sand, flies and wind storms.  

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

3. Forward the entire claims file to a medical professional of appropriate expertise for the purpose of obtaining an addendum opinion regarding the etiology of the Veteran's right ear hearing loss.  A new examination is not required, unless it is deemed necessary by the examiner.  The contents of the electronic claim files, to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is asked to provide an opinion addressing the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that any right ear hearing loss was caused by, or results from the Veteran's service-connected left ear hearing loss?

b. Is it at least as likely as not (50 percent or greater probability) that any right ear hearing loss has permanently progressed at an abnormally high rate due to or as the result of his left ear hearing loss?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case.

4.  After completing the above, and any other development deemed necessary, re-adjudicate, based on the entirety of the evidence, the issues of entitlement to service connection for an eye disorder and right ear hearing loss and entitlement to an initial compensable rating for left ear hearing loss.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


